                                        GUARANTY SUPPLEMENT
 

 
The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of April 6, 2004 (the “Guaranty”), among Prestige Brands
International, LLC and certain subsidiaries and affiliates of Prestige Brands,
Inc. listed on the signature pages thereof and acknowledged by Citicorp North
America, Inc., as Administrative Agent, and the undersigned hereby acknowledges
receipt of a copy of the Guaranty. The undersigned hereby represents and
warrants that each of the representations and warranties contained in Section 16
(Representations and Warranties; Covenants) of the Guaranty applicable to it is
true and correct on and as the date hereof as if made on and as of such date.
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guaranty.
 
In witness whereof, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of December 19, 2006.
 


                    PRESTIGE BRANDS HOLDINGS, INC.
                    PRESTIGE INTERNATIONAL HOLDINGS,
                    LLC


 
                    By: /s/ Peter J. Anderson              
                    Name: Peter J. Anderson
                    Title: Chief Financial Officer
 


 
                    DENTAL CONCEPTS LLC
                      
                                   By: /s/ Peter J. Anderson                
                    Name: Peter J. Anderson
                    Title: Treasurer
 
 
 
ACKNOLWLEDGED AND AGREED
as of the date first above written:
 
CITICORP NORTH AMERICA, INC.
as Administrative Agent
 
By: /s/ C.P. Mahon            
Name: C.P. Mahon
Title: Vice President
 

